Pope, Judge.
Appellant was convicted of burglary and sentenced to twenty years imprisonment. His appointed counsel filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and has filed the required brief outlining the evidence adduced at trial and objections raised there. Appellant’s counsel submitted that there were no errors which might arguably support an appeal. We have independently studied the record and transcript in accordance with Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), and we agree that no errors of substance were committed below. We are further satisfied that the evidence amply supports the verdict. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We therefore grant the motion to withdraw and affirm the conviction. See Spradlin v. State, 165 Ga. App. 475 (302 SE2d 120) (1983).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.